Title: Thomas Jefferson to William D. Simms, 17 October 1819 (SJL description)
From: Jefferson, Thomas
To: Simms, William Douglass


					
						[Monticello, 17 Oct. 1819. SJL entry reads “inclosing 15.D. duties & charges on box wine.” Letter not found, but in his financial records for the following day, TJ indicated that he had “Inclosed to W. D. Simms (Alexa.) 15.D. duties, freight & charges on 91. bottles Florence wine of Pomina from Appleton” (MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1358).]
					
				